DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 19, 2022 has been entered. Applicant’s amendments to the claims have overcome the objection, 35 U.S.C. 101 rejection, and 35 U.S.C. 103 rejection set forth in the Non‐Final Office Action mailed July 21, 2022.

Response to Arguments
Applicant’s arguments, see page 11, filed August 19, 2022, with respect to claims 1-8 and 10-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-8 and 10-20 have been withdrawn. 

Reasons for Allowance
Claims 1-8 and 10-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, and 20 are allowable over prior art of record for its specific recitation of elements involved in planning a velocity of an apparatus.
Although the closest prior art, Smolyanskiy et al. (US 10200659 B2), teaches the limitations including receiving, at a server from a remote terminal, a first request to remotely view a vehicle using an aerial drone, wherein the remote terminal electrically contacts the server across a network (“The viewing devices of the many users can each be associated with a controller device via which a user can initiate a user input as a proposed travel instruction for the vehicle. In implementations, a viewing device and controller device may be integrated, such as in mobile devices carried by any number of the users that collaborate to control the viewpoint of the camera system on the vehicle. The controller devices each receive user inputs as a proposed travel instruction for the vehicle and/or as a proposed camera viewpoint for the camera system, and the collective user inputs are proposed travel instructions and proposed camera viewpoints communicated back to the vehicle.” (column 3, lines 27-38)), 
providing, from the server to the remote terminal, a list of predetermined views of the vehicle (“Viewing devices receive the video of the environment from the different viewpoints, and the video of the environment from a selected one of the viewpoints is displayable to users of the viewing devices. A travel user interface can be displayed over the video of the environment on the viewing devices, and the travel user interface depicts selectable travel options for the vehicle.” (column 1, lines 44-51)) 
receiving, at the server from the remote terminal, a selection of a first predetermined view from the list of predetermined views (“The controller devices each receive user inputs as a proposed travel instruction for the vehicle and/or as a proposed camera viewpoint for the camera system, and the collective user inputs are proposed travel instructions and proposed camera viewpoints communicated back to the vehicle.” (column 3, lines 33-38))
calculating, based on the orientation and the list of predetermined views, a plurality of viewing vectors for a camera of the aerial drone which respectively correspond with the list of predetermined views for the vehicle (“The travel user interface 120 depicts selectable travel options for the vehicle 102, such as based on the selected viewpoint of the video that is displayed on the viewing devices, and each of the users of a viewing and/or controller device can select one of the displayed selectable travel options.” (column 5, lines 7-12), “the trajectory planner of the vehicle 102 can receive the proposed camera viewpoints initiated by the group of users via the controller devices, and generate a consensus camera viewpoint for one or more of the cameras of the camera system 104 based on the proposed camera viewpoints. The trajectory planner can then communicate the consensus camera viewpoint to the camera system 104 to change the viewpoint of the camera system as it captures the video of the environment in which the vehicle travels” (column 6, lines 35-43)),
identifying routes between the coordinates which are traversable by the aerial drone (“the vehicle 102 implements a travel control system that controls the travel of the vehicle, and implements a trajectory planner that is shown and described in more detail with reference to FIG. 2. The trajectory planner of the vehicle 102 can receive the proposed travel instructions initiated by the group of users via the controller devices, and generate a consensus travel instruction for the vehicle based on the proposed travel instructions” (column 6, lines 20-28))
connecting the routes, forming the flight path (“In this example system 200, the trajectory planner 216 of the vehicle 202 receives the collective proposed travel instructions 238 and generates a consensus travel instruction 242 for the vehicle 202 based on the proposed travel instructions.” (column 10, lines 28-32)) 
receiving, at the server from the aerial drone, a video feed bitstream from the first predetermined view in the list of predetermined views, the first predetermined view generated by the aerial drone being located at a first location and the camera pointing at a corresponding first vector (“a viewing device and controller device may be integrated, such as in mobile devices carried by any number of the users 108 that collaborate to control the viewpoint of the camera system 104 on the vehicle 102. For example, a mobile device, such as a mobile phone or a tablet device 116, includes an integrated display 118 to display the video of the environment received from the vehicle 102” (column 4, lines 45-48), “The travel user interface 120 depicts selectable travel options for the vehicle 102, such as based on the selected viewpoint of the video that is displayed on the viewing devices, and each of the users of a viewing and/or controller device can select one of the displayed selectable travel options.” (column 5, lines 7-12))
transmitting, from the server to the remote terminal, the video feed bitstream (“The example system 100 includes a network 122, and any of the devices, servers, and/or services described herein can communicate via the network, such as for video and data communication between the viewing and/or controller devices and the vehicle 102.” (column 6, lines 5-9))
a processor (“The processing system can include components of an integrated circuit, programmable logic device, a logic device formed using one or more semiconductors, and other implementations in silicon and/or hardware, such as a processor and memory system implemented as a system-on-chip (SoC)” (column 15, lines 49-54))
a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor (“The device 602 also includes a computer-readable storage memory 612, such as data storage devices that can be accessed by a computing device, and that provide persistent storage of data and executable instructions (e.g., software applications, programs, functions, and the like).” (column 15, lines 64-67))
generating, using video streams from a plurality of cameras, locations of additional vehicles and human beings within a parking lot where the vehicle is located; (“the camera system of the vehicle includes the multiple cameras to capture the video of the environment in which the vehicle travels from different viewpoints. A group of the viewing devices can receive the video of the environment from the viewpoint of one of the cameras, and one or more additional groups of the viewing devices can receive the video of the environment from different viewpoints of other cameras.” (column 2, lines 15-22)) 
Further, Irish (US 20180155057 A1) teaches the limitations including receiving current coordinates for the vehicle (“The target location may be described in terms of latitude and longitude measurements. Based on the information provided by the received operational commands, the UAV 110 may travel to the target location where the target vehicle is predicted to be located (402). The UAV 110 may communicate with the GPS 170 to identify its own location, as well as to identify the target location” [0060-0061]) 
transmitting, to the aerial drone from the server, the flight path (“The UAV command server 160 may be a computing device configured to communicate operational commands to the UAV 110. The operational commands may include flight path plans for controlling aerial movement and positioning of the UAV 110.” [0028])
Further, Allard et al. (US 20190055015 A1) teaches the limitations including calculating, based at least in part on a wind speed at the vehicle, coordinates for the plurality of viewing vectors, where each coordinate in the coordinates corresponds to a viewing vector in the plurality of viewing vectors (“The drone 105 may determine contextual information such as wind and weather conditions in route that may affect the drone 105's ability to follow the specified travel path around the vehicle 101… For example, in windy conditions, the system 100 may reduce the proximity of the travel path to the vehicle 101/sensors 103 to reduce the potential for a collision between the drone 105 and the vehicle 101.” [0056]) 
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(Claims 1, 12, and 20) “identifying which of the locations of additional vehicles currently have aerial drones assigned or have human beings present, resulting in occupied parking spaces; determining that the vehicle is immediately proximate to at least one of the occupied parking spaces, resulting in at least one occupied parking space immediately proximate to the vehicle, placing the aerial drone into a queue prior to transmitting the flight path to the aerial drone while the at least one occupied parking space immediately proximate to the vehicle continues to be occupied; and directing the aerial drone in accord with the flight path to arrive at the vehicle, wherein the flight path routes around, above, or under a set of obstacles.”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662